DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
	Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	Subject Matter Eligibility Standard
	When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
	Specifically, claims 1-18 are directed to a method.  Each of the claims falls under one of the four statutory classes of invention.
	If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).
	Claim 1 as an example recites :


claim submission data;
extracting electronic claim submission data from the pharmacy system;
storing extracted electronic claim submission data in a first database;
detecting if extracted electronic claim submission data includes a rejected claim, where a
rejected claim is a claim rejected by a payor;
monitoring the rejected claim; and
responsive to detecting that the rejected claim is resubmitted by the pharmacy system and
accepted by the payor, calculating an effective savings estimate.

2. The method of Claim 1, wherein the pharmacy system includes a second database configured to store electronic claim submission data. 
Claim 2 merely recites the storing of data.

3. The method of Claim 2, wherein the second database is a structure query language database.   
5.  The method of claim 2 recites: extracting electronic claim submission data from the pharmacy system by applying structure query language scripts; and storing extracted electronic claim submission data in the first database.
Claims 3 and 5 merely recite a generic known process to store and or retrieve data from a storage.

4. The method of Claim 2, wherein the first database connects to the second database using a server-to-server connection.

 
6. The method of Claim 1, wherein the pharmacy system includes a text-based file configured to store electronic claim submission data.  
7. The method of Claim 6 further comprising: extracting electronic claim submission data from the text-based file; and storing extracted electronic claim submission data in the first database.
Claims 6 and 7 merely recite a generic known process of extracting and storing data to a file or storage area for later retrieval and or processing.

8. The method of Claim 1, wherein detecting the rejected claim further comprises identifying a reject code associated with the rejected claim.
9. The method of Claim 8, wherein the reject code corresponds to a reject cause.
Claims 8 and 9 recite a rejecting a claim based on a code which is a known and generic  claim analysis procedure.  This is similar to a commercial or legal interaction (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).

10. The method of Claim 1, wherein monitoring the rejected claim further comprises comparing a prescription number and a dispense date of the rejected claim to electronic claim submission data including a plurality of prescription claims each having a prescription number and a dispense date.   


11. The method of Claim 1, wherein calculating the effective savings further comprises:
calculating a cost of the rejected claim without insurance applied;
calculating a cost of an accepted claim with insurance applied; and
determining a difference between the cost of the rejected claim without insurance
applied and the cost of the accepted claim with insurance applied.
Claim 11 merely recites a mathematical concept.
 
12. The method of Claim 11, wherein the rejected claim corresponds to an original prescription and the accepted claim corresponds to a modified prescription.
Claim 12 merely describes the type data used in the mathematical concept of claim 11.

13. The method of Claim 11, wherein the cost of the rejected claim without insurance applied is calculated by applying a discount factor to an average wholesale price of the original
prescription.
14. The method of Claim 13, wherein the discount factor is a static variable consistently applied to each effective savings estimate calculation.
	Claims 13 and 14 recite data to be used in the mathematical concept related to a business ore fundamental economic principle or practice as applied in claim 11.

15. The method of Claim 11, wherein the cost of the accepted claim with insurance applied is calculated by: extracting insurance information of the accepted claim from electronic claim submission data; and identifying a co-insurance and/or co-pay data element associated with the accepted claim.
Claim 15 merely recites a generic extraction process (the extraction of insurance data) from one file to another file or file format.

16. The method of Claim 1 further comprising transmitting the effective savings estimate to the pharmacy system.
17. The method of Claim 16, wherein the transmitted effective savings estimate is displayed in a readable format.
Claims 16 and 17 recite the transmission of data and displaying of data in a readable format.  The transmission and displaying of data are insignificant post solution activities which the Courts have found to be patent ineligible.

18. The method of Claim 1 further comprising calculating the effective savings estimate for an aggregate of resubmitted and accepted claims, wherein each claim correlates to at least one prescription and at least one payor.
Claim 18 merely recites a mathematical concept.


 


	The judicial exception is not integrated into a practical application.  In particular, the claimed “system” and “database(s)” are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using a generic component. 
	Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claimed system is also seen as a generic computer component for storing data. Extract data performing generic functions without an inventive concept as such does not amount to  significantly more than the abstract idea.  The claimed system and database are interpreted as being recited at a high level of generality and even if the claims recited in the affirmative.

	The type of data being manipulated does not impose meaningful limitations or render the
idea less abstract.  Looking at the element as a combination does not add anything more than the elements analyzed individually.  Therefore the claim does not amount to significantly more than the abstract idea itself.
Applicant is reminded that a statutory claim would recite an automated machine implemented method or system with specific structures for performing the claimed invention so as to provide an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Each claim taken as a whole, does  not amount to significantly more than the abstract idea itself.  This is because the claim does not  

Accordingly, the claims are directed to an abstract idea.
	 	
These dependent claim(s) when analyzed and each taken as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bratton et al (US Pat. No. 10,331,855).
As per claims 1-6, Bratton et al disclose a system and method for approving a medical 
prescription claim submitted by a pharmacy to an insurance for payment using a communication network.  See the abstract of Bratton et al.  Accordingly, Bratton et al teach or disclose :
connecting to a pharmacy system, the pharmacy system configured to store electronic claim submission data,    detecting if extracted electronic claim submission data includes a rejected claim, where a rejected claim is a claim rejected by a payor, monitoring the rejected claim, and responsive to detecting 
	Bratton et al do not explicitly state:
“extracting electronic claim submission data from the pharmacy system;
	storing extracted electronic claim submission data in a first database.
Bratton et al disclose providing communication of claim submission data between the pharmacy and the payor or insurance company.  
Transferring of data by accessing a remote database using structured query language or scripts is old and well known in the art.  It would have been obvious to one of ordinary skill in the art to use a structure query language in the system and method of Bratton et al in order to easily retrieve data and to store the retrieved data into a file or another database for later processing. 
Bratton et al do not explicitly state  calculating an effective savings estimate.
Bratton et al further teach determining the price or cost of an alternate price for a generic drug contained in the prescription.  
Bratton et al disclose comparing the submitted medication claim with the cost of an alternate medication to note a price difference.  See column 4, lines 41-58 of Bratton.  The claim is resubmitted based on a lower price.
 In comparing the price contained in the prescription with the price of the alternate medications, a price difference would have been determined.  If there is a reduced price, and effective savings estimate would have been acknowledged.
It would have been obvious to one of ordinary skill in the art to resubmit the claims by calculating an effective savings estimate in order to assure that the insurance company validate a rejected claim.
	As per claims 7-9, the extracting and storing of data are discussed above.  Bratton et al also discloses providing or identifying a reject coed associated with the rejected claim.  See column 4, lines 44-58 of Bratton et al.  


Comparing a prescription number and a dispense date of the rejected claim to electronic claim submission data including a plurality of prescription claims each having a prescription number and a dispense date would have been obvious to one of ordinary skill in the art at the time the invention was made in order to assure that the price difference is correct.    

As per claim 11, the teachings of Bratton et al are discussed above.  Bratton et al do not explicitly state the effective savings comprises:
calculating a cost of the rejected claim without insurance applied;
calculating a cost of an accepted claim with insurance applied; and
determining a difference between the cost of the rejected claim without insurance
applied and the cost of the accepted claim with insurance applied.
It is well-known in the art that a customer with a prescription and also having an insurance coverage for prescriptions usually makes a determination of providing a payment for the prescription based on the lower cost of  with the insurance being applied and/or without the insurance being applied.  See further column 4, lines 41-58 of Bratton et al.  A price difference would have been determined.  The price difference is similar to the claimed “effective savings”.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bratton et al by incorporating this teaching therein in order to allow a customer to pay a lower cost for a given medication contained in a prescription.
As per claim 12, Bratton et al discussed a modified prescription with a lower cost.  See column 4, lines 41-58 of Bratton et al.


   
As per claim 14, Bratton et al do not explicitly state the discount factor is a static variable consistently applied to each effective savings estimate calculation.  Bratton et al discuss providing a discount to medications or prescription drugs.  See column 7, lines 45-58 of Bratton et al.  The claimed discount factor would have been any desired variables as would have been desired and agreed by the entities of the overall system and method of Bratton et al. 

As per claim 15, the teachings of Bratton et al are discussed above.  Bratton et al. do not explicitly state wherein the cost of the accepted claim with insurance applied is calculated by: extracting insurance information of the accepted claim from electronic claim submission data, and identifying a co-insurance and/or co-pay data element associated with the accepted claim.
As per these claimed limitations, extracting data from a database or pharmacy has been discussed above.  Determining the acceptance or rejection of an electronic insurance claim submission is taught by Bratton et al.  Determining co-insurance and co-pay data elements for an insurance claim submission is discussed on column13, line 63 to column 14, line 12, and  column 18, lines 7-27 of Bratton et al.
  


	
 	As per claim 18, calculating the effective savings estimate is discussed above.  Bratton et al teach that any number of claims can be processed more than one time.  See column 7, lines 39-63 of Bratton et al.  Providing for an aggregate of resubmitted and accepted claims, wherein each claim correlates to at least one prescription and at least one payor would have been obvious to one of ordinary skill in the art to do in the system and method of Bratton et al in order to provide a one time or accumulated payment or refund to a customer thus, reducing processing time.  









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W. Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/fp/

/FRANTZY POINVIL/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        

October 26, 2021